Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:
In claim 6 lines 1-2 “a sleeve that fits over foot claw engaging portion” should be  “a sleeve that fits over the foot claw engaging portion”
In claim 10 lines 1-2 “a sleeve that fits over foot claw engaging portion of the handle” should be  “a sleeve that fits over the foot claw engaging portion of the curved handle”
In claim 11, line 2 “the foot claw engaging portion of the handle” should be  “the foot claw engaging portion of the curved handle”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 12 recites the limitation " the foot claw is weighted to balance the multipurpose hammer" in lines 1-2. It is unclear what is required/qualifies as the foot claw being weighted in order to balance the multipurpose hammer since no additional structure is claimed, thus rendering the claim limitation. For examining purposes, the Examiner is to interpret the limitation as functional language and is met by the structure of the foot claw. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langan (US Pub. No. 2012/0098282).
Regarding claim 1, Langan discloses: a multipurpose hammer (Figures 1-4) comprising: 
a handle (element 102); 
a head (element 110 and see also paragraph 0041) attached to a head engaging portion (element 104) of the handle; and 
a foot claw (element 108 and see also paragraph 0039) attached to a foot claw engaging portion (element 104) of the handle.
Regarding claim 6, Langan discloses: the multipurpose hammer of claim 1, wherein the foot claw comprises a sleeve (element 106) that fits over foot claw engaging portion of the handle (see paragraphs 0035-0037).
Regarding claim 8, Langan discloses: the multipurpose hammer of claim 1, wherein the foot claw is weighted to balance the multipurpose hammer (element 108/see also paragraph 0039 and giving that the prior art meets the structure of foot claw and there is no structural distinguish between claimed invention and prior art. The claim function is thus met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention).
A multipurpose hammer comprising: a curved handle; a head attached to a head engaging portion of the handle, the head comprising a claw end comprising a pair of straight projecting tines; and a foot claw attached to a foot claw engaging portion of the handle, the foot claw comprising a pair of curved projecting tines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Hoffman (US Pub. No. 2008/0302214).
Regarding claim 2, Langan discloses all of the limitations as stated above in the rejection of claim 1, but appears to be silent wherein the handle is curved.
Hoffman teaches it was known in the art to have a multipurpose hammer (see figures 1-11 element 10)) comprising a variety of different shaped handles (see figures 6-11 element 20) and wherein the handle is curved (see figure 8 elements 37/38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Hoffman to provide wherein the handle is curved. Doing so provides a curved handle to provide improved user ergonomics as disclosed by Hoffman (see paragraph 0044). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Raymond (US Pub. No. 2020/0282538).
Regarding claim 3, Langan discloses all of the limitations as stated above in the rejection of claim 1, but appears to be silent wherein the head comprises a face end comprising a hexagonal face.
Raymond teaches it was known in the art to have a multipurpose hammer (Figures 1-19) comprising a head (element 22), a handle (element 24), and wherein the head comprises a face end (element 26) comprising a hexagonal face (see figure 1 and see also paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Raymond to provide wherein the head comprises a face end comprising a hexagonal face. Doing so provides a head with a hexagonal face end in order for a user can hold and swing the hammer from the handle  to drive nails with the face as disclosed by Raymond (see paragraph 0039).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Lombardi (US Pub. No. 2013/0126808).
Regarding claim 4, Langan discloses all of the limitations as stated above in the rejection of claim 1, but appears to be silent wherein the head comprises a claw end comprising a pair of straight projecting tines.
Lombardi teaches it was known in the art to have a multipurpose hammer (see figure 1 element 10) comprising a head (element 14), a handle (element 12), and wherein the head comprises a claw end (element 24) comprising a pair of straight projecting tines (element 30 and see also paragraph 0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Lombardi to provide wherein the head comprises a claw end comprising a pair of straight projecting tines. Doing so provides a claw portion that is generally straight to provide a rip or straight claw hammer that is constructed and arranged for use in framing and ripping as disclosed by Lombardi (see paragraph 0101).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Liou (US Pub. No. 2009/0307847).
Regarding claim 5, Langan discloses all of the limitations as stated above in the rejection of claim 1 and further discloses that the head and handle can be secured by a variety of different connection figurations (see paragraph 0037), but appears to be silent wherein the head is secured to the handle with a head securing element laterally penetrating a body of the head.
Liou teaches it was known in the art to have a multipurpose hammer (Figures 1-5) comprising a handle (element 10), a head (element 20), a foot claw (element 11), and wherein the head is secured to the handle with a head securing element (element 30) laterally penetrating a body of the head (see figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Liou to provide wherein the head is secured to the handle with a head securing element laterally penetrating a body of the head. Doing so provides an additional securing element in which allows for additional securement between different components of the tool, thus preventing the tool from disassembling during use and being damaged.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Chen (US Patent No. 7,367,545).
Regarding claim 7, Langan discloses all of the limitations as stated above in the rejection of claim 1, but appears to be silent wherein the foot claw comprises a pair of curved projecting tines.
Chen teaches it was known in the art to have a multipurpose hammer (Figures 1-4) comprising a handle (element 1), a head (element 2), a foot claw (element 3), and wherein the foot claw comprises a pair of curved projecting tines (element 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Chen to provide wherein the foot claw comprises a pair of curved projecting tines. Doing so provides the claw to curve backward and then slopes downwardly forward, it does not protrude over the front side of the handle  at a distance, thus preventing potential injury during use. Therefore, the multipurpose lever type tool is safe in use as disclosed by Chen (see col. 2, ll. 35-40).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Hoffman (US Pub. No. 2008/0302214), Lombardi (US Pub. No. 2013/0126808), and Chen (US Patent No. 7,367,545).
Regarding claim 9, Langan discloses: a multipurpose hammer (Figures 1-4) comprising: 
a handle (element 102); 
a head (element 110 and see also paragraph 0041) attached to a head engaging portion (element 104) of the handle; and 
a foot claw (element 108 and see also paragraph 0039) attached to a foot claw engaging portion (element 104) of the handle.
However, Langan appears to be silent wherein the handle is curved, the head comprising a claw end comprising a pair of straight projecting tines, and the foot claw comprising a pair of curved projecting tines
Hoffman teaches it was known in the art to have a multipurpose hammer (see figures 1-11 element 10)) comprising a variety of different shaped handles (see figures 6-11 element 20) and wherein the handle is curved (see figure 8 elements 37/38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Hoffman to provide wherein the handle is curved. Doing so provides a curved handle to provide improved user ergonomics as disclosed by Hoffman (see paragraph 0044). 
However, Langan modified appears to be silent wherein the head comprising a claw end comprising a pair of straight projecting tines, and the foot claw comprising a pair of curved projecting tines
Lombardi teaches it was known in the art to have a multipurpose hammer (see figure 1 element 10) comprising a head (element 14), a handle (element 12), and wherein the head comprises a claw end (element 24) comprising a pair of straight projecting tines (element 30 and see also paragraph 0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to incorporate the teachings of Lombardi to provide wherein the head comprises a claw end comprising a pair of straight projecting tines. Doing so provides a claw portion that is generally straight to provide a rip or straight claw hammer that is constructed and arranged for use in framing and ripping as disclosed by Lombardi (see paragraph 0101).
However, Langan modified appears to be silent wherein the foot claw comprising a pair of curved projecting tines.
Chen teaches it was known in the art to have a multipurpose hammer (Figures 1-4) comprising a handle (element 1), a head (element 2), a foot claw (element 3), and wherein the foot claw comprises a pair of curved projecting tines (element 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to incorporate the teachings of Chen to provide wherein the foot claw comprises a pair of curved projecting tines. Doing so provides the claw to curve backward and then slopes downwardly forward, it does not protrude over the front side of the handle  at a distance, thus preventing potential injury during use. Therefore, the multipurpose lever type tool is safe in use as disclosed by Chen (see col. 2, ll. 35-40).
Regarding claim 10, Langan modified discloses: the multipurpose hammer of claim 9, wherein the foot claw comprises a sleeve (element 106) that fits over foot claw engaging portion of the handle (see paragraphs 0035-0037).
Regarding claim 11, Langan modified discloses: the multipurpose hammer of claim 10, wherein the sleeve comprises a plurality of teeth (see paragraph 0036 where the prior art discloses element 106 having “threading’s”) for engaging the foot claw engaging portion of the handle and securing the foot claw to the curved handle (see paragraphs 0035-0037).
Regarding claim 12, Langan discloses: the multipurpose hammer of claim 9, wherein the foot claw is weighted to balance the multipurpose hammer (element 108/see also paragraph 0039 and giving that the prior art meets the structure of foot claw and there is no structural distinguish between claimed invention and prior art. The claim function is thus met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention).
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Hoffman (US Pub. No. 2008/0302214), Lombardi (US Pub. No. 2013/0126808), and Chen (US Patent No. 7,367,545) as applied to claim 9 above, and further in view of Raymond (US Pub. No. 2020/0282538).
Regarding claim 13, Langan modified discloses all of the limitations as stated above in the rejection of claim 9, but appears to be silent wherein the head comprises a face end comprising a hexagonal face.
Raymond teaches it was known in the art to have a multipurpose hammer (Figures 1-19) comprising a head (element 22), a handle (element 24), and wherein the head comprises a face end (element 26) comprising a hexagonal face (see figure 1 and see also paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Raymond to provide wherein the head comprises a face end comprising a hexagonal face. Doing so provides a head with a hexagonal face end in order for a user can hold and swing the hammer from the handle  to drive nails with the face as disclosed by Raymond (see paragraph 0039).
Regarding claim 14, Langan modified discloses all of the limitations as stated above in the rejection of claims 9 and 13, but appears to be silent wherein the face end further comprises at least one nail catch formed into the face end.
Lombardi further teaches it was known in the art to have a multipurpose hammer (see figure 1 element 10) comprising a head (element 14) having a face end (elements 28/34) , a handle (element 12), and wherein the face end further comprises at least one nail catch (element 124/67) formed into the face end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Lombardi to provide wherein the face end further comprises at least one nail catch formed into the face end. Doing so helps retain the nail in the initial nail driving position in the groove to facilitate the start of the nail driving operation as disclosed by Lombardi (see paragraph 0092).
Regarding claim 15, Langan modified discloses all of the limitations as stated above in the rejection of claims 9 and 13-14, but appears to be silent wherein the at least one nail catch is magnetic.
Lombardi further teaches it was known in the art to have a multipurpose hammer (see figure 1 element 10) comprising a head (element 14) having a face end (elements 28/34) , a handle (element 12), the face end further comprises at least one nail catch (element 124/67) formed into the face end, and wherein the at least one nail catch is magnetic (element 67 and see paragraph 0092).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Lombardi to provide wherein the at least one nail catch is magnetic. Doing so helps retain the nail in the initial nail driving position in the groove to facilitate the start of the nail driving operation as disclosed by Lombardi (see paragraph 0092).
Regarding claim 17, Langan modified discloses all of the limitations as stated above in the rejection of claim 9, but appears to be silent wherein the head further comprises a body comprising a nail pulling element extending laterally from a top side of the body.
Raymond further teaches it was known in the art to have a multipurpose hammer (Figure 19 element 620) comprising a head (630), a handle (element 624), and wherein the head further comprises a body (Detail A) comprising a nail pulling element (element 660) extending laterally from a top side (Detail B) of the body (see annotated figure below).

    PNG
    media_image1.png
    559
    688
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Langan to incorporate the teachings of Raymond to provide wherein the head further comprises a body comprising a nail pulling element extending laterally from a top side of the body. Doing so allows access to more nails and can reach some nail heads that the other areas cannot as discloses by Raymond (see paragraph 0058).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Hoffman (US Pub. No. 2008/0302214), Lombardi (US Pub. No. 2013/0126808), Chen (US Patent No. 7,367,545) as applied to claim 9 above, and further in view of Liou (US Pub. No. 2009/0307847).
Regarding claim 16, Langan modified discloses all of the limitations as stated above in the rejection of claim 9 and further discloses that the head and handle can be secured by a variety of different connection figurations (see paragraph 0037), but appears to be silent wherein the head is secured to the handle with a head securing element laterally penetrating a body of the head.
Liou teaches it was known in the art to have a multipurpose hammer (Figures 1-5) comprising a handle (element 10), a head (element 20), a foot claw (element 11), and wherein the head is secured to the handle with a head securing element (element 30) laterally penetrating a body of the head (see figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to incorporate the teachings of Liou to provide wherein the head is secured to the handle with a head securing element laterally penetrating a body of the head. Doing so provides an additional securing element in which allows for additional securement between different components of the tool, thus preventing the tool from disassembling during use and being damaged.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Lombardi (US Pub. No. 2013/0126808), and Chen (US Patent No. 7,367,545).
Regarding claim 18, Langan discloses: a multipurpose hammer (Figures 1-4) comprising: 
a handle (element 102); 
a head (element 110 and see also paragraph 0041) attached to a head engaging portion (element 104) of the handle; and 
a foot claw (element 108 and see also paragraph 0039) attached to a foot claw engaging portion (element 104) of the handle, and a rod (element 104) for engaging a bore (element 106) in the foot claw engaging portion of the handle (see figure 6 and also paragraphs 0036-0038).
However, Langan appears to be silent wherein the head comprising a claw end comprising a pair of straight projecting tines and the foot claw comprising a pair of curved projecting tines.
Lombardi teaches it was known in the art to have a multipurpose hammer (see figure 1 element 10) comprising a head (element 14), a handle (element 12), and wherein the head comprises a claw end (element 24) comprising a pair of straight projecting tines (element 30 and see also paragraph 0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to incorporate the teachings of Lombardi to provide wherein the head comprises a claw end comprising a pair of straight projecting tines. Doing so provides a claw portion that is generally straight to provide a rip or straight claw hammer that is constructed and arranged for use in framing and ripping as disclosed by Lombardi (see paragraph 0101).
However, Langan modified appears to be silent wherein the foot claw comprising a pair of curved projecting tines.
Chen teaches it was known in the art to have a multipurpose hammer (Figures 1-4) comprising a handle (element 1), a head (element 2), a foot claw (element 3), and wherein the foot claw comprises a pair of curved projecting tines (element 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to incorporate the teachings of Chen to provide wherein the foot claw comprises a pair of curved projecting tines. Doing so provides the claw to curve backward and then slopes downwardly forward, it does not protrude over the front side of the handle  at a distance, thus preventing potential injury during use. Therefore, the multipurpose lever type tool is safe in use as disclosed by Chen (see col. 2, ll. 35-40).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Lombardi (US Pub. No. 2013/0126808), and Chen (US Patent No. 7,367,545) as applied to claim 18 above, and further in view of Coes (US Patent No. 382,138).
Regarding claim 19, Langan modified discloses all of the limitations as stated above in the rejection of claim 9 and further discloses that the foot claw and handle can be secured by a variety of different connection figurations (see paragraph 0037), wherein the foot claw is further secured to the handle with a plurality of bands.
Coes teaches it was known in the art to have a tool (see figure 1 element 10) comprising a head (element A’), a handle (element D), and wherein the handle is secured a band (element I and see also page 1, ll. 101-104, page 2, ll. 1-6, and claim 3)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to incorporate the teachings of Coes to provide a band. The resultant combination would have the band of Coes now securing the foot claw to the handle of Langan. The motivation for doing so would be to provide a band onto the separate components in order to allow for additional securement and prevent the components form separating during operations. 
However, Langan modified appears to be silent wherein the band is a plurality of bands.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to provide a plurality of bands, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be to have a plurality of bands located at different locations on the tool in order to allow for additional securement and prevent the components form separating during operations. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Langan (US Pub. No. 2012/0098282) in view of Lombardi (US Pub. No. 2013/0126808), Chen (US Patent No. 7,367,545) and Coes (US Patent No. 382,138) as applied to claims 18-19 above, and further in view of Hoffman (US Pub. No. 2008/0302214).
Regarding claim 20, Langan modified discloses all of the limitations as stated above in the rejection of claims 18-19, but appears to be silent wherein the handle is curved.
Hoffman teaches it was known in the art to have a multipurpose hammer (see figures 1-11 element 10)) comprising a variety of different shaped handles (see figures 6-11 element 20) and wherein the handle is curved (see figure 8 elements 37/38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Langan to incorporate the teachings of Hoffman to provide wherein the handle is curved. Doing so provides a curved handle to provide improved user ergonomics as disclosed by Hoffman (see paragraph 0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/10/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723